UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1009


DORA ELLEN CAUDLE,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                       (Tax Ct. No. 024408-14L)


Submitted:   May 26, 2016                     Decided:    May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dora Ellen Caudle, Appellant Pro Se. Janet A. Bradley, Bridget
Maria Rowen, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dora    Ellen   Caudle    appeals    from   the    tax   court’s     orders

upholding the Commissioner of Internal Revenue’s proposed levy

action with respect to her income tax liability for the 2008 tax

year, and denying her motion for reconsideration. We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the tax court.               Caudle v. Comm’r, No.

024408-14L (U.S.T.C. Aug. 7, 2015 & Sept. 22, 2015).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before      this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      2